Case 0:20-cv-60114-RS Document 20 Entered on FLSD Docket 08/25/2020 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 PILOT OPTICS                                                  CASE NUMBER
                                                                  0:20−cv−60114−RS
                        PLAINTIFF(S)

                              v.

 NEOPTX LLC,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Neoptx LLC




 as of course, on the date August 25, 2020.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Doris Jones
                                                             Deputy Clerk

 cc: Judge Rodney Smith
     Pilot Optics

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
